Eelton, J.
In an action on a foreign judgment for alimony the introduction of a properly authenticated copy of the judgment sued on makes out a prima facie case, McLendon v. McLendon, 66 Ga. App. 156 (17 S. E. 2d, 252), and cit., and in the absence of any evidence that there had been any modification of the judgment, or that the plaintiff had remarried, and in the absence of any other defense, no issue was presented for the jury to decide, and it was not error for the court to direct a verdict. The foreign judgment in the instant case was authenticated as provided by the Code, § 38-627; U. S. C. A. Title 28, § 687, and it was not error for the court to allow the same in evidence. No other errors of law are complained of and the judgment is

Affirmed.


Sutton, P. J., and Parker, J., concur.

H. W. McLarty, Paul Crutchfield, for plaintiff in error.
Pilis McClelland, Walter A. Sims, contra.